VINCENT C. GIBLIN, Circuit Judge.
Counsel for the parties are before the court on the defendant’s motion to dismiss and its motion for more definite statement.
The hearing and determination of the motion to dismiss are deferred until the trial. This order, dictated in the presence of counsel for the parties, shall constitute notice of such postponement.
The defendant is required to serve its answer to the plaintiff’s complaint within ten days from the date of this order.
The motion for more definite statement is denied because the court is of the opinion that the discovery processes provided by the rules afford ample opportunity for the obtaining of such information as the defendant may seek.
Ordered in the presence of counsel for the parties on February 22, 1951.